Citation Nr: 1023654	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  02-21 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to separate ratings for neurologic abnormalities 
associated with a lumbosacral strain, including bladder or 
lower extremity impairment.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and April 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied separate 
compensable ratings for neurologic abnormalities associated 
with the Veteran's lumbosacral strain.  

In the January 2002 decision, the RO increased the rating for 
a lumbosacral strain from 0 to 10 percent, effective November 
16, 2000, the date of his claim.  The RO also denied claims 
for increased rating for bilateral hearing loss and 
hemorrhoids, each rated as noncompensable.  

In January 2004, the Veteran testified at a videoconference 
hearing at the RO before the undersigned.  A transcript is of 
record.

In a July 2004 remand, the Board instructed a VA examiner to 
indicate whether the Veteran's low back disability was 
manifested by intervertebral disc syndrome (IVDS), and to 
more generally indicate whether there were any associated 
objective neurologic abnormalities due to the low back 
disorder.  While the August 2004 VA examiner diagnosed 
lumbosacral spine degenerative disc disease (DDD), he did not 
specifically indicate whether the Veteran had IVDS.  The 
examiner did note that prior X-rays and a MRI indicated 
findings of disc space narrowing and possible pressure on the 
nerve root at L4-5.

Additionally in its July 2004 remand, the Board referred a 
claim for a total disability rating based on individual 
unemployability (TDIU), noting it was not clear whether the 
RO had adjudicated this claim.  The list of nonservice-
connected disabilities attached to the April 2009 rating 
decision indicated that a TDIU was denied; a February 2010 
rating decision also noted that entitlement to TDIU was 
denied.  In any event, subsequent to the Board's remand, the 
United States Court of Appeals for Veterans Claims held that 
the issue of entitlement to TDIU is an element of the 
increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

In an April 2009 rating decision, the Appeals Management 
Center (AMC) increased the rating for lumbosacral strain to 
40 percent, effective August 26, 2004.

In August 2009, the Board increased the rating for 
lumbosacral strain to 20 percent during the appeal period 
prior to August 26, 2004, denied increased ratings for the 
orthopedic manifestations of lumbosacral strain for the 
period since August 26, 2004, bilateral hearing loss, and 
hemorrhoids, and remanded the issue of entitlement to a 
separate rating for neurologic abnormalities associated with 
a lumbosacral strain, including bladder and lower extremity 
impairment.

In February 2010, the AMC issued a rating decision 
implementing the Board decision, and made the 20 percent 
rating effective from November 16, 2000 to August 25, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its August 2009, remand the Board sought to schedule the 
Veteran for a VA neurological examination to determine the 
nature and severity of any objective neurologic abnormalities 
associated with the Veteran's lumbosacral strain since 
September 23, 2002.  The examiner was to indicate whether 
there was objective evidence of neurologic impairment in the 
lower extremities or bladder since September 23, 2002.

The Veteran was afforded a VA genitourinary examination in 
October 2009, the examiner found that the Veteran had 
neurogenic bladder, but that this was unrelated to 
lumbosacral spine disability.  The examiner also provided 
some current findings that could be construed as relating to 
the lower extremities, but did not provide an opinion with 
regard to whether there was current neurologic disability in 
the lower extremities or during the period since September 
23, 2002.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtaining an examination 
which includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work. 38 
U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  
The record does not currently contain such an opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to evaluate whether there are 
any current neurologic abnormalities of 
the lower extremities associated with a 
service-connected lumbosacral strain or 
related to a disease or injury in service.  

The examiner should review the claims file 
including the service treatment records. 
This review of the claims folder should be 
noted in the examination report or in an 
addendum.  All tests and studies deemed 
necessary by the examiner should be 
performed.

The examiner should indicate whether the 
back disability involves any nerve.  If 
so, the examiner should identify the nerve 
and indicate whether there is complete or 
partial paralysis, neuralgia, or neuritis; 
and whether any partial paralysis neuritis 
or neuralgia is mild, moderate, moderately 
severe, or severe.

The examiner should note any other 
neurologic disability associated with the 
back disability.

The examiner should also provide an 
opinion as to whether the Veteran's 
service connected disabilities 
(lumbosacral strain, bilateral varicose 
veins, headaches, tinnitus, chondromalacia 
of the knees, residuals of a right 
shoulder disability, hearing loss, 
hemorrhoids, and allergic rhinitis with 
sinusitis) together would preclude all 
gainful employment for which the Veteran's 
education and occupational experience 
would otherwise qualify him.  A rationale 
should be provided for this opinion.

The examiner is advised that the Veteran 
is competent to report his history and 
symptoms and that the examiner must take 
his reports into account.  If an opinion 
cannot be provided without resort to 
speculation, the examiner should provide 
an explanation as to why this is so.

2.  The agency of original jurisdiction 
should review the examination report to 
insure that it contains all information 
and opinions requested in this remand.

3.  If the benefit sought is not fully 
granted, issue a supplemental statement of 
the case.  Then return the case to the 
Board if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




